Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “N data writing units”, “printing unit”, and “receiving unit” in claims 1, and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
“N data writing units” – paragraph [0029], first medium drive 20A and second medium drive 20B, 
“printing unit” – paragraph [0029], label printer 30, and 
“receiving unit” – paragraph [0047], medium-processing- apparatus communication section 101.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-10 are directed to a media processing apparatus that communicates with a control apparatus and method of controlling the apparatus. Claims 1 and 6 identify wherein when K indicated by the creation count information received by the receiving section is greater than N, the controller executes control so that after the receiving section receives the first write data and the second write data, the N data writing units write the first write data and the second write data to the N media, and upon 50 termination of writing, the printing unit performs printing on label surfaces of the N media, and executes control so that after one of the N data writing units terminates writing to one medium, the first write data and second write data stored in the storage are written to one of (K - N) media”. The closest prior art Maeshima et al. (US 2012/0229854) teaches media processing device executes a printing process that prints data created by a desired software program on the label side of a medium, and a write process that writes data to the medium, in a continuous operation. A production command step commands executing a media production process. An image data acquisition step acquires image data produced by a desirable application when triggered by the production command. A print data generating step generates print data from the image data. A data acquisition step acquires data used in the write process when triggered by the production command. A data output step links and outputs the print data and the write data to the media processing device (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The list of pertinent prior art is as follows:
Matsunaga (US 2007/0253036) discloses the image-data receiving device is configured to record the image data on the recording medium or to write the image data into the memory medium, it is possible to effectively utilize the recording /memory medium and to save the amount (or data amount) thereof since the image data which has been down-sized by deleting the needless blank data can be recorded on or written into the recording /memory medium (paragraph [0041]),
Nishioka et al. (US 2009/0092022) discloses the writing-completed media 2B1 is set in the label printer 5 and then label printing information and the ID are printed on the label surface 2a (step ST4, arrow A2 of FIG. 5). The media ID is printed in the form of a bar code, a two-dimensional bar code, an OCR character, a numeric character, a digital watermark, and the like. Moreover, information indicating that printing is completed is stored as label surface printing history in the storage unit 13. The created media 2B, which is created as described above, is placed in the created media storage unit SB of the media storage unit 3 (step ST5, arrow A3 of FIG. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675